DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-7, 9 and 20 have been presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1, 7 and 20, the applicant appears to use inconsistent language when referring to the task.  Specifically, applicant first presents “a task” to be performed on line 4 of claim 1.  Later in the claim, applicant references “a task”, “the determined task”, “the task” [lines 11, 28, 30, 37 and 40] which is inconsistent and unclear if these tasks intend to refer to the same task or separate distinct tasks.  It is the examiners belief that claim 1 only intends to recite a singular task since claims 7 and 20 recite “the task” which suggests that only one task is being claimed.
In addition, claim 1 lines 35-40 recite a convoluted string of conditions which is difficult to understand and requires clarification.  It is the examiners belief that the (Ect) step intends to recite at least one of the conditions (a, b, c) listed below:
Concerning the progress of the execution of the determined task during the step of (E6) executing the task and/or.
Concerning an operation anomaly of the culinary preparation apparatus during the configuration step (E11) or the step of (E6) executing the task and/or.
Concerning an operation conformity of the culinary preparation apparatus during the configuration step (E11) or the step of (E6) executing the task.
Allowable Subject Matter
Claims 1, 6-7, 9 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        5/6/21